DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the directional fitting” in line 1.  This feature is present in claim 14, but not claim 13, from which claim 15 depends. 
Claims 17-19 recites the limitation "the windage blocker" in line 1 (claim 17) or line 2 (Claim 19) or “the drain hole” in line 2 (claim 17) or line 2 (Claim 18).  As all three of these claims depend from 16 and there is neither recitation of a drain hole nor a windage blocker in said claim, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-12 and 16-19 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by US 7,625,126 to Peters et al. (P1).

In Re Claim 8:
P1 shows:
	A bearing compartment(Fig.1, 28) of a gas turbine engine: [Col. 2, ll. 55-66.] 
	A rotationally fixed structure (Fig. 2, 40) defined about an engine longitudinal axis (A) [Figure 1 shows this structure of the oil sump drain pipe (29) and the non-rotational structures fixed to (40).]
	A gutter section (44) formed in the front support; [Figure 2 shows the front region holds the drain sump, Col. 3, ll. 35-37 describes a settling area, i.e. a gutter.]
	An oil drainback assembly (51, 46, 48) mountable to the gutter section to direct oil into a drain passage (46) to communicate oil from the gutter. [Col. 3, ll. 29-66 disclose an oil colleciotn system including a drainback with various features to control and direct the flows of oil vs. oil/air.]

In Re Claims 9-12:
P1 shows:
	The bearing compartment as recited in claim 8, wherein:
	(Claim 9) the rotationally fixed structure is a front support structure that extends forward of a seal assembly of the bearing compartment.  [Figure 2 shows the housing and rotationally fixed (40) extends forward of a seal (30). ]
	(Claim 10) a rotating slinger mounted to the seal assembly, the rotating slinger inboard of the gutter section with respect to the engine longitudinal axis. [Figure 2 shows to the right of the seal 30, a projecting wall on the rotating side (upper side) of bearing compartment(28), and bearing (27).  Projecting rotating flanges/collars/walls on surfaces affixed to seals (30) will sling oil that said seal leaks outward.  The wall is located closer to shaft (24) which is at the rotational axis of the engine, that the gutter of 40 closer to the exit (29).]
	(Claim 11) the rotationally fixed structure at least partially separates an oil-wetted zone (54) from a non-oil wetted zone (52) in the bearing compartment. [Figure 3, walls 43 and Fig. 5-6 wall(51) serve to separate a region of liquid oil, i.e. an oil wetted zone, from a region with an oil-air mixture, i.e. non-wetted at least in the bearing region before it is all directed to the sump, i.e. partially separated.  This is all part of the bifurcated collection process, laid out in Col. 3, ll. 15-67.]
	(Claim 12) The oil drainback assembly is mountable to the gutter section through an aperture formed in the gutter section at bottom dead center. [Col. 3, ll. 50-61 disclose the exit is located at BDC. And that some shielding/separation structure is mounted here.]

In Re Claim 16:
P1 shows:
	A method for capturing wept oil in a bearing compartment of a gas turbine engine comprising: [Abstract oil scavenge system is for capturing oil escaping.  Title discloses the oil is escaping a bearing compartment.]
	Forming an aperture (Fig 3, 54) in a gutter section of a rotationally fixed structure (40) defined about an engine longitudinal axis(A), the rotationally fixed structure at least partially separates an oil wetted zone from a non-oil-wetted zone in the bearing compartment; and [Col. 3, ll. 15-67 disclose a separated structure for liquid oil and air/oil mixture and a bifurcated collection system.  Housing includes wall (51) which partially separates a zone (52) for receiving an oil/air mixture where which is non-wetted from region (54) which receives liquid oil (wetted).  Figure 1 shows this structure of the oil sump drain pipe (29) and the non-rotational structures fixed to (40).]
 mounting an oil drainback assembly in the aperture to direct wept oil from a seal assembly through oil drainback assembly and into the oil wetted zone. [Seal assembly 30 above will block said oil in liquid form which will travel to the sum region formed by projection [Fig 3, 43 and separate wall (48) and shield (50) as the drainback gathering section of the oil-wetted zone.]

In Re Claims 17-19:
P1 shows:
	The method as recited in claim 16, wherein:
	(Claim 17) positioning a windage blocker (48, 50, 43) to extend from a wall (40) in a gutter section, the drain hole (46, 54) positioned at least partially on the wall. [ Col. 3, ll. 50-55.] Housing 40 and edge(47) form walls about the air-oil scoop which also define the gutter section.  Shield (48, 50, 43 serves to shield the collected liquid from shear (windage from rotation of the nearby shaft).]
	(Claim 18) creating a calming area for oil to pool and build head pressure for the oil to drain down the hole as well as a pumping action due to the direction of rotation of the recirculation zone. [Col. 3, ll. 35-66, Region 54, 44 represents a liquid pool gathered to build head and is calming in that it shields by element (48) from the shaft driven rotation.  Region 42, 52 uses a scavenge scoop and pumping action of the oil/air mixture driven by rotation of the shaft, as said scoop is angled tangentially to collect said mixture.]
	(Claim 19) Changing an oil concentration circumferentially around the gutter section due to the presence of the windage blocker. [Col. 3, ll. 15-21, 45-64. The region inside the shield has a higher concentration due to its lack of recirculation and hot spots, driven by the shielding velocity distribution and thickness of the oil experiencing interfacial shear and its oil liquid mixture rather than the air/oil mix of the scoop.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of US 5,261,751 to Heinz (H1), and US 2015/0176492 to Cutrara et al. (C1).

In Re Claim 1:
P1 teaches:
	An oil drainback assembly for a bearing compartment(Fig.1, 28) of a gas turbine engine: [Col. 2, ll. 55-66.] :
	An oil distribution passage (Fig, 3-6, 46,)
	A head (Fig. 3, 42) transverse to this passage and a drain passage (52) that extends through the head and into communication with the oil distribution passage. [Col. 3, ll. 35-49.]
	A windage blocker (Figure 3, 48, 50, 43). [Col. 3, ll. 45-55 disclose the baffle and wall elements that separate out and create the shielded gutter section protected from the shear forces of rotation and swirl.]	

P1 does not teach:
	Wherein there is a shaft with a threaded section along the axis of the outlet.

H1 teaches:
	In Bearing compartment drainage assemblies, mounting structure (Figure 4) it can be desirable to apply oil entrainment and tangential (transverse) structures and oil capture structures to bearing compartments and guide plates with purely axial exits. [Col. 1, ll. 25-30.]  A solution is to take oil directing features and make them installable, by permitting oil guide plates (scoops) and such structures to be installed through a tubing attachment at the drain exit (8). [Col. 1, ll. 33-50, 38-45.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of P1, such that it the partition elements and scoop and shield were mountable to the drainage exit (29, 46) as taught by H1, for the purpose of permitting the inventive system of P1 to be a retrofittable solution for bearing compartments that lack the inventive separation and collection system. By making it installable through the exit tube/sump drain such compartments must have. This would yield wherein the entire system and not merely some of the drain defining partition walls, is mountable through a tubing, including where a head portion of the tubing is transverse to the rest of the tube passage.

C1 teaches:
A well-known method of installing complex oil direction structures and partitions/shielded potions, through a scavenge pipe (39) is to use a threaded structure on a tube/shaft, when dealing with sump and scavenge recovery of oil and oil/air mixtures. [Page 2, ¶20-21, Figure 4 showing the threading.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of P1 and H1, such that one method of mounting such structures in a retrofit might attaching the partition and shield/perforated structures of P1, through threading of the tube through the outlet as taught by C1, For the purpose of a known in the art method of mounting that could be reproduced with an expectation of success.  This would yield the mounted structure affixed through the train tube, by threading.

Claims 2-3:
P1 as modified in claim 1 teaches.
	The assembly of claim 1, wherein:
	(Claim 2) the windage blocker includes a first wall and a second wall that flank the drain passage. [P1, Figure 3, shows walls (48, 44, and a partition 43) flanking the passages (52, 54).] 
	(Claim 3) Claim 2,  the first wall is offset from the second wall. [Each of the three walls discussed in claim 2, is angularly offset and extending away from the other walls.]
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1, C1, an dL1 as applied to claim 1 above, and further in view of DE 102019212713-A1 to Lee (L1).
(Citation of L1 is made to the machine translation provided as part of this action. 

In Re Claim 4:
P1 as modified in claim 1 above teaches:
	The assembly as recited in claim 1, wherein:
	There is a threaded section. [C1, Fig 4, 39.]

P1 as modified does not teach:
	There is a nut receivable onto the threaded section. 

L1 teaches:
	It is well-known when dealing with drain and inlet structures, to use a threaded seat for said structure and that nuts can be used to assist the tightening. [Bottom of Page 2, to the top of Page 3 discloses the advantages of tight affixture to prevent leakage of the element (20) through which the drain structure is affixed. Figure 3, shows part of this tightening structure and connection is achieved between various elements (lie. The drain sump and the housing) with a washer and nut.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of P1 and H1, as a retrofit mountable solution for improving bearing drainage, to include a nut, as taught by L1, that a nut is a known in the art part of ensuring a tightness of connection in structures for the purpose of connecting a tubed passage to casing/housing elements with a reduction in leakage.  This would yield the limitation of claim 4.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of H1, C1, and L1.

In Re Claim 13:
P1 teaches:
	The bearing compartment as claimed in claim 8.

P1 does not teach:
	Mounting some of these structures and the exit drain via a nut.

H1 teaches:
	In Bearing compartment drainage assemblies, mounting structure (Figure 4) it can be desirable to apply oil entrainment and tangential structures and oil capture structures to bearing compartments and guide plates with purely axial exits. [Col. 1, ll. 25-30.]  A solution is to take oil directing features and make them installable, by permitting oil guide plates (scoops) and such structures to be installed through a tubing attachment at the drain exit (8). [Col. 1, ll. 33-50, 38-45.]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of P1, such that it the partition elements and scoop and shield were mountable to the drainage exit (29, 46) as taught by H1, for the purpose of permitting the inventive system of P1 to be a retrofittable solution for bearing compartments that lack the inventive separation and collection system. By making it installable through the exit tube/sump drain such compartments must have. This would yield wherein the entire system and not merely some of the drain defining partition walls, is mountable through a tubing.

C1 teaches:
A well-known method of installing complex oil direction structures and partitions/shielded potions, through a scavenge pipe (39) is to used a threaded structure on a tube/shaft, when dealing with sump and scavenge recovery of oil and oil/air mixtures. [Page 2, ¶20-21, Figure 4 showing the threading.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of P1 and H1, such that one method of mounting such structures in a retrofit might attaching the partition and shield/perforated structures of P1, through threading of the tube through the outlet as taught by C1, For the purpose of a known in the art method of mounting that could be reproduced with an expectation of success.  This would yield the mounted structure affixed through the train tube, by threading.

L1 teaches:
	It is well-known when dealing with drain and inlet structures, to use a threaded seat for said structure and that nuts can be used to assist the tightening. [Bottom of Page 2, to the top of Page 3 discloses the advantages of tight affixture to prevent leakage of the element (20) through which the drain structure is affixed. Figure 3, shows part of this tightening structure and connection is achieved between various elements (lie. The drain sump and the housing) with a washer and nut.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of P1 and H1, as a retrofit mountable solution for improving bearing drainage, to include a nut, as taught by L1, that a nut is a known in the art part of ensuring a tightness of connection in structures for the purpose of connecting a tubed passage to casing/housing elements with a reduction in leakage.  This would yield the limitation of claim 13.

Allowable Subject Matter
Claims 5-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the office has identified merely attaching threaded structures to include a nut in the process is not inventive in drainback mounting, arranging such to also comprise a directional fitting affixed to the nut would not be combinable with the references utilized to achieve the claimed manner of drainback.  Thus this feature would yield allowable subject matter.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 15, would be allowable if amended to include the directional fitting retained by a nut and antecedent support of claim 14, from which it is presumed it was intended to depend based upon antecedence, which would also overcome the 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE-1020162222625 to Korner et al. discloses affixing drainage guidance exit tubes (Fig 3, 6) to bearing compartment drains (Fig 1-2).  US 2017/0298771 to Race teaches, Axially spaced windage prevention walls (Figure 1-2, 50) for preventing swirl before an exit drain (36, 13) of a bearing compartment, Page 2, ¶22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745